DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 2 of the specification, line 20 states “patters” when it is believed applicant meant patterns.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 states that the photoinitiator is “presen” wherein it is believed applicant meant present.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0165679)
With regards to claims 1 and 2, Goto teaches a three dimensional object using an inkjet system (0038) and a curable composition containing a ultraviolet curable resin 
Goto does not teach the claimed evaluation index as calculated.
Goto does teach the need for a superior dimensional precision in an ink for three dimensional objects (0009) but does not teach the percentage related to the calculation and test method.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the art and the same process of using is also in the art, the claimed physical properties relating to the claimed tests and calculations are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 3, Goto teaches the addition of a surfactant that is a silicone-based surfactant (0099).
With regards to claim 8, Goto teaches the polymerizable compound to be a monomer, therefore, this limitation does not need to be met.
With regards to claim 9, Goto teaches the composition to be used to make a three dimensional object (title).

Claim 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2017/078332) with US 2018/0281293 used for English Translation.
With regards to claims 1 and 2, Kim teaches a method for forming a three-dimensional object using an inkjet method (abstract) that can be made without support (0006) that contains an acrylate photo-curable resin (0015) and a photo-initiator (0016).
Kim does not teach the claimed evaluation index as calculated.
Kim does teach the need for a superior dimensional precision in an ink for three dimensional objects (0009) but does not teach the percentage related to the calculation and test method.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the art and the same process of using is also in the art, the claimed physical properties relating to the claimed tests and calculations are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 4, Kim teaches the photoinitiator to include monoacrylphosphine based initiators or hydroxyketone based initiator (0016).
With regards to claim 6, Kim teaches the composition to contain 3.5 parts per 81.5 parts of ink (0071) reading on 4.29 parts per 100 parts of ink composition.
With regards to claim 8, Kim teaches the photopolymerizable composition to include a monomer, therefore the limitations on the oligomer does not need to be met as the oligomer is not required.
With regards to claim 9, Kim teaches the photopolymerizable composition to be used for forming a three dimensional object (title).


Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2017/078332) with US 2018/0281293 used for translation purposes in view of Goto (US 2015/0165679).
With regards to claims 3, 5, and 7, Kim teaches the addition additives such as a surfactant (0053) and the use of a phosphine oxide based initiator (0016).  Kim teaches the amount of additives to be 1.5 parts per 81.5 parts of ink (0071) reading on 1.84 parts per 100 parts of ink.
Kim does not teach the surfactant to be a silicone based surfactant.
The disclosure of Goto is adequately set forth in paragraph 5 above and is herein incorporated by reference.  Goto teaches the motivation for using a silicone modified surfactant to be because it improves the penetration of the binding liquid which allows for a final product having particularly high mechanical strength and durability (0100).  Goto and Kim are analogous in the art of curable compositions used for three-dimensional objects.  In light of the benefit above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the surfactant of Goto in the composition of Kim, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.